Citation Nr: 0916870	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  06-00 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the residuals of 
cellulitis, left leg, associated with pre-existing left femur 
fracture with internal fixation and retained hardware, 
claimed as infection of the left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1976 to July 
1980.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which denied the benefits sought 
on appeal.  The Veteran appealed that decision to BVA, and 
the case was referred to the Board for appellate review. 

A hearing was held in September 2008, at the Los Angeles RO, 
before Steven L. Cohn, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002 & Supp. 2008) and who is 
rendering the determination in this case.  A transcript of 
the testimony is in the claims file.

At his September 2008 hearing, the Veteran raised an informal 
claim for entitlement to service connection for arthritis of 
the left knee.  This issue is referred to the RO for 
clarification as necessary and adjudication as warranted.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's service entrance examination shows that the 
Veteran had a pre-existing left femur fracture with internal 
fixation and retained hardware, claimed as infection of the 
left leg, prior to his entry into service; as such, the 
presumption of soundness does not apply.

3.  The competent medical evidence of record fails to 
demonstrate that the Veteran has any current residuals of 
cellulitis, left leg, associated with pre-existing left femur 
fracture with internal fixation and retained hardware, 
claimed as infection of the left leg for any period of his 
appeal. 


CONCLUSION OF LAW

Residuals of cellulitis, left leg, associated with pre-
existing left femur fracture with internal fixation and 
retained hardware, claimed as infection of the left leg, were 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1131, 1153, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303, 3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist Veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the Veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the Veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
must ask the Veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
Veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty to notify was satisfied by 
a letter sent to the Veteran in July 2004.  The letter 
addressed all required notice elements and was sent prior to 
the initial unfavorable decision by the AOJ.  In this case, 
the fact that the notice did not address either the relevant 
rating criteria or effective date provisions, was harmless 
error because service connection is being denied, and 
therefore no rating or effective date is being assigned.  
Therefore, the Board finds that VA has fulfilled its duty to 
notify under the VCAA.

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting the 
Veteran in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the Veteran's service treatment records and 
VA treatment records from the VA Medical Center in Long 
Beach, California.  

The Board does observe that the Veteran testified at his 
September 2008 hearing that there were additional outstanding 
records from the Long Beach VAMC, dated from 1980 to 1993.  
Initially, the Board notes that treatment records from VAMC 
Long Beach previously associated with the Veteran's claims 
file date back to 1991.  Thus, some of the identified 
treatment records are associated with the Veteran's claims 
file.  However, the remaining treatment records appear to be 
unavailable.  In this regard, in June 2004, the Veteran 
requested copies of all VAMC treatment records dated from 
1980 to the present.  In response, VAMC treatment records 
from 1991 to the present were produced.  Subsequently, in 
November 2008, the Los Angeles RO requested treatment records 
from 1980 to 1993 from the Long Beach VAMC.  No response was 
received.  In January 2009, a follow up request was made, and 
again, no response was received.  Accordingly, in March 2009, 
the RO issued a Formal Finding on the Unavailability of VAMC 
Long Beach treatment records from 1980 to 1993.  The Formal 
Finding noted that all procedures to obtain the VAMC Long 
Beach records had been correctly followed, and that evidence 
of written and telephonic efforts to obtain the records were 
contained in the Veteran's claims file.  The Formal Finding 
continued that all efforts to obtain the needed information 
had been exhausted, and as such, further attempts to obtain 
the records would be futile.  Therefore, the Board finds that 
based on these facts, the records are not available. 

In addition, the Board observes that at his September 2008 
personal hearing, the Veteran also identified private 
treatment records from Downey Community Hospital and 
Centinela Sports Clinic.  However, the Veteran indicated that 
he did not believe those records were available anymore and 
that they could not be obtained.  Furthermore, pursuant to 38 
U.S.C. § 5103A(c)(1)-(2), VA's duty to assist only extends to 
records that have been adequately identified.  Hyatt v. 
Nicholson, 21 Vet. App. 390, 394 (2007).  Other than for 
service treatment records, it is clear that it is ultimately 
the claimant's responsibility to provide the information 
necessary to identify other relevant records.  See 38 U.S.C. 
§ 5107(a) (except as otherwise provided by law, claimant has 
responsibility to present and support claim).  Thus, because 
the Veteran has not provided sufficient evidence to obtain 
these private treatment records, and because he has indicated 
that they are unavailable, the Board finds that no further 
development in regard to this matter is deemed warranted.  
See 38 C.F.R. § 3.159(d)

The Board also acknowledges that the Veteran has not had a VA 
examination specifically for his claim.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  The Board concludes an examination is not needed 
in this case because the evidence of record does not show 
that the Veteran has suffered from any current residuals of 
cellulitis during any portion of the appeal period.  See 
Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the Veteran's claim).  In addition, there 
is no indication of a causal connection between any claimed 
residuals of cellulitis and the Veteran's active service.  
See Wells v. Principi, 326 F.3d 1381 (Fed.Cir. 2003) (noting 
that the Board has no obligation to obtain a medical opinion 
when there is no competent evidence that the appellant's 
disability or symptoms are associated with his service).  
Accordingly, it is not necessary to obtain a medical 
examination or medical opinion in order to decide the claim 
in this case.  38 C.F.R. § 3.159(c)(4)(i), Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In this case, the Veteran contends that his claimed residuals 
of cellulitis existed prior to active service, but that this 
condition was aggravated by his active service.  In this 
regard, every Veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. § 1111.  History 
provided by the Veteran of the preservice existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 
Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 
246 (1995).  To rebut the presumption of sound condition 
under section 1111 of the statute for disorders not noted on 
the entrance or enlistment examination, VA must show by clear 
and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 
2003).

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the 
disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For 
Veterans who served during a period of war after December 31, 
1946, clear and unmistakable evidence is required to rebut 
the presumption of aggravation where the preservice 
disability underwent an increase in severity during service, 
and clear and unmistakable evidence includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat Veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under section 1153 
unless the underlying condition worsened.  Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that 
there is evidence indicating that the Veteran had a 
preexisting left leg injury.  In this regard, the Veteran's 
June 1976 service entrance examination notes that the Veteran 
had previously fractured his left femur.  Similarly, on his 
July 1976 report of medical history, the Veteran reported 
that he had broken his leg in a motorcycle accident.  A 
service physician further elaborated that surgery was done, 
that the Veteran had a two week stay in the hospital, that 
pins and plates were applied, but that he had not had any 
problems since.  The Board therefore finds that there is 
sufficient evidence establishing that a left leg injury 
existed prior to service, and accordingly, the presumption of 
soundness does not apply.  Therefore, the Board's 
adjudication of this claim for service connection may proceed 
based on an aggravation basis.

Having noted that the Veteran had a pre-existing left leg 
injury, the Board must then determine whether there was any 
increase of the disability during service, and if so, whether 
this increase constitutes an aggravation of that disability.  
The Board notes that the Veteran's service treatment records 
do document several episodes of cellulitis over the left 
femur area, from September 1976 through May 1979.  However, 
the Veteran's service treatment records also show that the 
episodes of cellulitis during service resolved with treatment 
consisting of antibiotics, heat and elevation.  In fact, 
although his June 1980 separation examination again noted in 
detail that the Veteran had been in a motorcycle accident in 
1973, prior to service, the examiner found his lower 
extremities to be clinically normal.  In addition, the only 
notation regarding the Veteran's skin was his surgical scar 
over the left knee from the 1973 motorcycle accident.  

Moreover, although the Veteran testified at his September 
2008 personal hearing that he had received treatment for the 
residuals of his left leg injury immediately following his 
separation from service, as was discussed above, the earliest 
treatment records available are from 1991.  Even conceding 
that the Veteran did receive treatment for cellulitis or 
other claimed residuals of a left leg injury prior to 1991, 
the Veteran's available VAMC treatment records document that 
all subsequent episodes of cellulitis also resolved with 
treatment and were not productive of any residuals.  In this 
regard, a June 1991 VAMC treatment record documents an 
episode of cellulitis following a bug bite, and a March 1992 
VAMC treatment record documents an episode of cellulitis 
after dropping a tool box on his left leg.  Thus, both events 
were attributed to events that were not related to the 
Veteran's active service.  In addition, the Veteran's 
subsequent VAMC treatment records do not reflect any further 
episodes of cellulitis.

Of greater import, however, is that the medical evidence of 
record does not indicate that the Veteran is currently being 
treated for or has a diagnosis of cellulitis or any residuals 
of cellulitis.  In fact, the Veteran testified at his 
September 2008 hearing that he had the metal hardware removed 
from his left leg in 1993 and that cellulitis had not 
recurred since that time.  As such, the Veteran has not been 
shown to have a current diagnosis of cellulitis or the 
residuals of cellulitis for the entire portion of the appeal 
period.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.  The Court 
has held that a current disability exists if the diagnosed 
disability is present at the time the claim is filed or 
during the pendency of the claim, even if the disability 
resolves prior to adjudication.  McClain v. Nicholson, 21 
Vet. App. 319 (2007).  However, in this case, the Veteran 
filed his claim in April 2004, and he testified that he did 
not have any problems with cellulitis after 1993.  Therefore, 
the Board finds that the Veteran did not have a current 
diagnosis of cellulitis or the residuals of cellulitis at the 
time his claim was filed in April 2004 or during the pendency 
of the claim.  

Accordingly, because the evidence is against a finding of a 
current diagnosis in this case, there is no current 
disability to link to the Veteran's military service.  As 
noted above, the medical evidence, as well as the Veteran's 
testimony at his September 2008 personal hearing does not 
show that the Veteran has a current disorder to which an 
event, disease, or injury in service could be related.  See 
38 C.F.R. § 3.159(c)(4)(i); Duenas v. Principi, 18 Vet. App. 
512, 517 (2004).  Indeed, in the absence of proof of a 
present disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

Likewise, because there was no disability at separation from 
service and there is no evidence of a current diagnosis, 
there is also no evidence that the Veteran's preexisting left 
leg injury permanently worsened during service.  As was noted 
above, aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  Again, 
temporary or intermittent flare-ups of symptoms of a 
preexisting condition, as is the case here, do not constitute 
sufficient evidence for a non-combat veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under section 1153.  
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board does observe a VAMC treatment record dated in 
October 2008, as well as the Veteran's testimony at his 
personal hearing that he has experienced pain and arthritis 
in his left knee, which in essence, he also claims are 
residuals of his pre-existing left leg injury that were 
aggravated during service.  However, the Board notes that 
cellulitis is a bacterial infection of the skin.  See The 
MERCK Manual, Cellulitis (online ed.).  Therefore, the 
Veteran's claim for arthritis has been regarded as a separate 
claim, and as was noted in the introduction, has been 
referred to the RO for appropriate action.

Based on the foregoing, the Board finds that the Veteran's 
claimed residuals of cellulitis were not aggravated by 
service.  38 C.F.R. § 3.306(b) (aggravation may not be 
conceded where the disability underwent no increase in 
severity during service).  In sum, the medical evidence 
demonstrates that the Veteran has not had any current 
residuals of cellulitis for any portion of the appeal period.  
Congress has specifically limited entitlement to service- 
connection for disease or injury to cases where such have 
resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  

Therefore, the Board concludes that the preponderance of 
evidence is against the Veteran's claim for service 
connection.  Because the preponderance of the evidence is 
against the Veteran's claim, the benefit of the doubt 
provision does not apply.  Accordingly, the Board concludes 
that service connection for the residuals of cellulitis, left 
leg, associated with pre-existing left femur fracture with 
internal fixation and retained hardware, claimed as infection 
of the left leg, is not warranted.


ORDER

Entitlement to service connection for the residuals of 
cellulitis, left leg, associated with pre-existing left femur 
fracture with internal fixation and retained hardware, 
claimed as infection of the left leg, is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


